Title: Enclosure: Description of the Megatherium, 26 January 1789
From: Unknown
To: 



EnclosureDescription of the Megatherium

This curious piece of anatomy was found near the river luxan fourteen leagues from buenos aires in a profound creck 10 yards of heigtnes. It was buried, almost calcinated and petrified. Its spina dorsalis measures five yards longitud. For the other dimensions you may consult the adjacent table. He must belong to one of the three largest Quadrupeds, or to the Elephant, Hipopotamus or Rhinoceros.
The generiel caracters are in this skeleton 4 fingers in avery foot, and 6 molar teeth. In its imperfect state, the before fingers exist 3 ungulated, in the behind feet only 3 ungulated: and there is a cavity for placing the 4th. finger wanting one of the snails is longer in every feet.
It is Not the elephant, We have before hand in skeleton, and bears it not to him the les similitude.
He must of course belong to the Sea horse or to the Rhinoceros. It is true that the Caracters given by Brison to the sea horse Are to be met with in this skeleton. But when we compare the head of the animal in question with the head represented by Fusieu in the memoirs of the Royal Academy of Paris, there is not any likeness in the figure of the molar teeth exhibited or drawn in the above said plate.
Perhaps this skeleton belongs to the Rhinoceros but it difers from the number of teeth, of fingers &c. but Complete skeleton[s] of those large animal have not been compared with this American animal and it may hapen that descriptions given to the present day are erroneous and defective on this skeleton belongs to an unknown animal of the genus of some of the two former.
In the royal Cabinet inteligent persons are with great care placing all the bones, in their proper situation, and the World will enjoi a very curious in this particular.
I add to the remarks above exposed that the teeth of this animal do not give fire with the steel as those of the sea horse do; that may [be] the efect of its state of calcination or of other cause.

 
  Dimensions and Weigth of the Principal bones of the said Skeleton
  
 

Weight






The head and vertebre
12
arrob.
and
10
Pounds


Dorsales and Lumbares
9






The right arm
7
and

7



The right leg
8
and

13



Sacrea and the innominatd.
14
and

3





 

Dimensions



Yards
inches


Longd. The head
1  
Spannish yard
 and
8
inches


Latitud.
½  

 and
6



height
¾  

 and
4



Dorsales and Lumbares

Long.
1

 
6
 


Lat.
½

 
6
 


Heightness
½

 
6½
 



Right armDimensions


Span. Yards
Inches


Long.
2
7


Latit.
½
4½


height
½
3

Right Leg

Long.
1
7½


Lat.
½
4½


Height
½
4½

Sacro and innominata

Long.
1
4


Lat.
¾
2½


Height
1
3


In this skeleton were found almost all the bones whic compose its structure. The Tusks and the extremity of the head, the snout are Wanting. And also the phalanges which compose the fourth finger of the posteriour feet. Parts of some ribs and other litle bones. The astragatus is very considerable. We expect the conclution of the Whole skeleton, to have a better figure for this is a very imperfect one.

